WHITESIDE, J.,
dissenting
Although I concur in the majority opinion with respect to the first assignment of error, being unable to concur in the conclusions reached with respect to the second assignment of error, I must respectfully dissent.
The majority opinion is predicated upon several erroneous conclusions of law:
"(1) the sale of property cannot be made by a devisee under a will until the certificate of transfer is filed with the county recorder;
"(2) that the certificate of title has some effect of transferring title to property; and
"(3) that the word "transferred" as used in the will in question somehow should be construed as to refer to a certificate of transfer, rather than to the transfer of title to the property."
The focus of the majority appears to be more in the nature of concern of whether the title which vests in the devisee upon admission of the will to probate is marketable, rather than whether title is transferred to the devisee by the admission of the will to probate.
It has long been the law of Ohio that a devisee under a will may sell and convey his interest in real estate before completion of probate subject only to the possibility of the sale of the property to pay debts. Hoyt v. Day (1877), 32 Ohio St. 101. Title to devised real estate vests upon admission of the will to probate. See R.C. 2107.61, which provides that: "Unless it has been admitted to probate or record *** no will is effectual to pass real or personal estate" See, also, Lessee of Swazey's Heirs v. Blackman (1837), 8 Ohio 1.
The Ohio Marketable Title Act, R.C. 5301.47 to 5301.56, specifically recognizes filings in the probate court as being recordings of records and recognizes title by will or descent as being a title transaction. No reference to the certificate of transfer is made in the Marketable Title Act.
The certificateof transfer is provided by R.C. 2113.61(A) and is issued by the probate court, not as a document transferring the real estate but as a certification that the real estate has been transferred either by devise under a will or by statutory intestate succession. R.C. 2113.62 provides that such certificate of transfer may be recorded by the county recorder. The issuance of such certificate of transfer, however, is not a prerequisite to the transfer of title to the property, nor to the marketability or alienability of such real property. R.C. 2113.61 commences with the words, "[w]hen real estate passes *** under a will *** clearly connoting that the transfer itself was effected by the admission of the will to probate and that the certificate is merely a memorialization of such transfer which has previously occurred.
The certificate of transfer itself in evidence herein indicates that it is merely a memorialization of a previous transfer of the property by the devise, commencing with the words, "[dlecedent died on May 30, 1985 owning the real estate described in this certificate The persons to whom such real estate passed by devise *** are as follows *** . The certificate in no way purports to be an instrument transferring the property but, instead, as its language and the statute indicate, it is merely a memorialization that title has been transferred by the will effective upon admission of the will to probate.
Other provisions of the statutes include a provision of R.C. 2107.47 protecting bona fide purchasers of real estate from a devisee under a will admitted to probate from the effects of a later will of the decedent disposing of the same property to another person, unless the later will is offered for probate within three months after the appointment of the executor or administrator. R.C. 2113.52 provides that a devisee taking real estate under a will takes the estate subject to all taxes, penalties, interest, and mortgages in the absence of a specific provision in the will to the contrary. In short, real estate devised under a will is transferred to the devisee upon admission of the will to probate. Necessarily, this occurs sometime after death of the testator rather than upon death, but transfer of the title is not delayed until the certificate of transfer is issued.
Accordingly, the will in question appropriately used the word "transferred to them" because the transfer is a date certain, easily ascertainable, namely, the date upon which the will was admitted to probate, which in this case was July 30,1985, exactly two months after the death of the testator There simply can be no other date of transfer since under Ohio law title to real property devised in a will is transferred to the devisee under that will upon admission of the will to probate.
Such conclusion is the only one that makes the provisions of the will cohesive and coherent. The testator indicated that she wished that the entire agreement for sale be worked out within nine months from the date of her death, yet, she required the devisees, Ohio Northern-University and First United Methodist Church, to accept the property and carry out the terms within two *58months after the property is transferred to them, which requirement was that an offer be made to the Smiths to enter into a written contract for the purchase of the property. The Smiths then were given two months in which to complete an agreement to purchase the property and a total of three months to complete the transaction for purchase. Accordingly, since the transfer of the property by admission of the will to probate did not occur until two months after the testator's death, a total of seven months was allotted for completion of the transaction. In other words, the nine-month provision took into account the delay inherent in admission of a will to probate.
Even if the certificate of transfer somehow could trigger some event contemplated by the will, the certificate of transfer's effectiveness would be when it was filed in the probate court, not when it was filed and recorded in the county recorder's office, the date relied upon by the majority. The certificate of transfer is dated as being issued December 20, 1985, and it is certified on that date as being correct.
Accordingly, even if the majority's conclusion were correct, the date of transfer would be December 20, 1985, and the two-month period for offering the property to the Smiths would expire on February 20, 1986. The record is somewhat unclear as to when the offer was first made to the Smiths, but the formal offer was not until February 26, 1986. There is no statutory basis for the majority conclusion that the crucial date was the date of filing of the certificate of transfer with the county recorder.
The records of the probate court required to be kept by R.C. 2101.12 are just as much public record as to create constructive notice, as are the records of the county recorder. This is especially true since the will itself, which when admitted to probate effects the transfer of title and all rights incident thereto, is recorded with a certificate of probate in the probate court, not the county recorder's office. In other words, the appropriate public record to review to determine present title to property which was owned by a deceased person at the time of his death is the probate record.
Although there is provision for recording of the certificate of transfer in the recorder's office, there is no statutory provision requiring such recording as a prerequisite to public notice of the transfer of title by the admission of the will to probate. R.C. 5301.25(A) requiring recording in the office of the county recorder to be binding on a subsequent bona fide purchaser pertains only to "instruments in writing properly executed for the conveyance or encumbrance of lands." A certificate of transfer is not a conveyance, title having previously been transferred by the admission of the will to probate.
For the foregoing reasons, the second assignment of error should be sustained, and the judgment of the Court of Common Pleas of Auglaize County should be reversed, and this cause remanded to that court for further proceedings in accordance with law, consistent with this opinion.